Per Curiam.
This is an appeal from an order of the judge of the District Court (Second Judicial District, Bergen) setting aside service of a summons, and dismissing sixteen actions brought to recover damages for alleged illegal expulsion from membership in defendant beneficial society, organized under the laws of the State of Ohio, and not authorized to do business in New Jersey.
*595The defendant appeared specially and moved on the ground of lack of legal service of the summons, in that, notwithstanding the constable’s return, the service was made upon Michael Bednarcik, the secretary of a local branch, and not the secretary of the defendant (also known as the grand lodge).
The evidence showed that Michael Bednarcik was the financial secretary of “The St. John the Baptist Society,” a local New Jersey incorporated society with its own charter and dispensation; that at meetings of aforesaid local branch dues for both the local branch and the “grand lodge” were paid to its treasurer, and a record of same kept by the financial secretary; that the amounts received were placed in the treasury of the local branch, and that checks against these funds were drawn by officers of the local branch and forwarded by its secretary to the grand lodge for the amounts due to it.
There was no proof that the secretary of the local lodge was empowered to represent the grand lodge, and, hence, under the determinations of this court in Peterson v. Woodmen of the World, 98 N. J. L. 196, and Anderson v. Independent Order of Foresters, Ibid. 649, the service of the summons was properly declared a nullity.
The judgment of' the District Court will therefore be affirmed.